Allowance
This communication is in response to communication filed on 01/27/2021.
Claims 1-20 are allowed.
Best U. S cited reference (s):
Nealon, US Pat No:  "20040108970 teaches: The present invention features a graphical message display system for vehicles. A visual display system having an array of light sources adapted for textual, graphical message displays. This system has three major components: the visual display device, and interfacing module, and a power adapter. The visual display device is capable of displaying alphanumerical and/or graphical messages in a stationary, flashing, or scrolling manner. The display device is comprised of an array of light sources in conjunction with microlenses emitting radiation in visual spectrum. The visual display device is adapted to fit into windows and/or windshields of vehicles for a wide variety of lighted signage applications.
Dawson, US Pat No: 9147192 B2 teaches in accordance with an aspect of the present invention, a system may be used with a first database, a second database and a global positioning system, wherein the first database has advertising content data and advertising correlation data stored therein, wherein the second database has identifying data and correlation data stored therein and wherein the global positioning system is operable to provide a position signal corresponding to a position of the system and the velocity of the system. The system includes a sensor portion, a processor portion and a display portion. The sensor portion is operable to detect a parameter and to generate a detected signal based on the detected parameter. The processor portion is operable to generate a correlation between the detected signal and a portion of the identifying data, to obtain a portion of the advertising content data based on a portion of the correlation data and the advertising correlation data, and to generate a display signal based on the advertising content data and the position signal. The display portion is operable to display data based on the display signal.
McAbee, US Pat No: 6404519 B2 teaches: A method of advertising on a motor vehicle having a substantially transparent window including steps of providing a holographic film with a holographic image, and adhering the holographic film to the window, where the holographic image is substantially transparent to an operator of the motor vehicle from within the motor vehicle so that operation of the motor vehicle is not impeded, but the holographic image is visible to an observer outside the motor vehicle. The present method may also include the steps of applying a transparent adhesive to the holographic film and/or the window. The holographic image may be a product name, a corporate name and/or a corporate logo. The motor vehicle may be a motorsport vehicle adapted to be raced in a race track with at least one other vehicle. The holographic image may be a numeral that distinguishes the motorsport vehicle but is preferably a sponsor advertisement that includes a product name, a corporate name and/or a corporate logo. The present method may include the step of illuminating the holographic image by providing a light source at a predetermined position to enhance visibility of the holographic image to the observer outside the motorsport vehicle, including the media..

Examiner's statement of reasons for Allowance
The following is an examiner’s statement of reasons for allowance: No prior art cited here or in any previous office action fully anticipates nor renders the claim (s) obvious either alone or in combination.
Independent claims 1 and 11 recite the limitations of:  An advertising system comprising: a fixed location comprising: a projector in communication with a server; a camera comprising one or more sensors, the one or more sensors being configured to detect a self-driving vehicle proximate the fixed location; 10the camera being configured to: capture one or more images of the self-driving vehicle; identify at least one characteristic of the self-driving vehicle from the one or more images; generate an impression of the self-driving vehicle based on the at least one 15characteristic of the self-driving vehicle; and transmit the impression of the self-driving vehicle to a user database of the server; the server having an advertising database and the user database, the advertising database containing information relating to an advertisement; and 20the user database being configured to: receive the impression of the self-driving vehicle from the camera; determine if the at least one characteristic of the self-driving vehicle matches an existing entry for a user; 52in response to a determination that the at least one characteristic of the self-driving vehicle matches an existing entry for a user, associate the impression with the user; query the advertising database to correlate the impression of the self- 5driving vehicle to the information relating to the advertisement; and transmit the advertisement to the projector; the self-driving vehicle comprising: sensors; actuators; and 10a computing device comprising: a memory; a processor coupled to the memory; and an application executable by the processor, the application being configured to: 15receive data from the sensors; calculate a path for the self-driving vehicle based on the data; and transmit the path to the actuators that control an operation of the self-driving vehicle; and the projector being configured to project an image of the advertisement onto a windshield 20of the self-driving vehicle in response to receiving the advertisement from the user database when the self-driving vehicle is proximate the fixed location.
Therefore, the combination of claims 1-20 presented here are clearly novel, non-obvious and allowable.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Affaf Ahmed whose telephone number is 571-270-1835.  The examiner can normally be reached on [ Mon -Friday 8-6 pm ].
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571-270-7537.    The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AFAF OSMAN BILAL AHMED/Primary Examiner, Art Unit 3682